Citation Nr: 0845171	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a visual 
disability.

3.  Entitlement to service connection for disability 
manifested by headaches.





ATTORNEY FOR THE BOARD

J. Barone, Counsel






INTRODUCTION

The veteran had active service from October 1989 to September 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2006, the veteran requested a Board hearing in 
Washington, DC. In March 2007, the Board scheduled the 
veteran for this hearing in May 2007.  In a March 2007 
written statement, the veteran asked that his hearing be 
postponed because of his new job.  Thereafter, in April 2007, 
the Board scheduled the veteran for a hearing in June 2007.  
He failed to appear for this hearing, did not cancel it 
beforehand, and did not provide a reason for his absence.  
Therefore, the Board finds that all due process has been met 
with respect to the veteran's hearing request.

In May 2008, the Board denied service connection for cervical 
spine disability, thoracic spine disability, and bilateral 
knee disability.  The instant issues were remanded for 
additional development.  The case was returned to the Board 
in November 2008.



FINDINGS OF FACT

1.  Lumbosacral strain with right radiculopathy is related to 
service.

2.  Headaches are related to service.

3.  A visual disability was not manifest in service and is 
unrelated to service; a  congenital defect was noted during 
service.




CONCLUSIONS OF LAW

1.  Lumbosacral strain with right radiculopathy was incurred 
during service.  38 U.S.C.A. §§  1110, 1131, (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Disability manifested by headaches were incurred during 
service.  38 U.S.C.A. §§  1110, 1131, (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  A visual disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§  1110, 1131, (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

An August 2004 letter advised the veteran that VA would make 
reasonable efforts to assist him in developing evidence 
supportive of his claim.  He was asked to submit any military 
records in his possession.  He was also asked to identify 
evidence showing that his claimed conditions had existed from 
service to the present, and advised of the various types of 
evidence that might show such existence.  The evidence 
necessary to support a claim of entitlement to service 
connection was discussed.  The evidence of record was listed 
and the veteran was told how VA would assist him in obtaining 
further relevant evidence.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.  
Subsequent letters also provided this information.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
available and properly identified treatment records have been 
associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative have 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Lumbosacral Strain with Right Radiculopathy 

Having reviewed the evidence pertaining to this claim, the 
Board has concluded that service connection is warranted.  In 
this regard, low back strain was diagnosed in June 1991.  The 
August 2008 VA examiner noted that the veteran served aboard 
a ship involved in a submarine dry dock.  During the 
examination, the veteran reported that he sustained an 
original injury while pulling lines to stabilize the 
submarine for docking.  He has also reported a history of 
back pain since service.  The August 2008 VA examiner, upon 
interview of the veteran, review of the claims file, and 
examination, concluded it was at least as likely as not that 
the veteran's lumbar spine disorder, diagnosed as lumbosacral 
strain with right radiculopathy, was related to service.  He 
based his opinion on a thorough history obtained from the 
veteran, careful review of the pertinent medical records, and 
the overall nature of lumbosacral strain in terms of their 
overall course in time.  

In summary, the evidence is in favor of the veteran.  The 
Board has not been presented with any negative opinion 
regarding the etiology of this disability.  In light of the 
above discussion, the Board finds that service connection is 
warranted.  Accordingly, service connection for lumbosacral 
strain with right radiculopathy is granted.

	Headaches

The Board has also concluded that service connection is 
warranted for disability manifested by headaches.  The 
veteran was treated for headaches in service, and reported a 
history of frequent or severe headaches on discharge.  Post-
service records indicate that the veteran complained of 
headaches with the same characteristics as those reported in 
service.  The August 2008 VA examiner diagnosed migraine 
headaches.  In September 2008, after reviewing the claims 
file in its entirety, he concluded that it was more likely 
than not hat the veteran's headaches started in service.  He 
noted that service medical records revealed nine days of 
headaches in 1991, and that there were reports of a long 
history of headaches.  

In summary, the evidence is in favor of the veteran.  The 
Board has not been presented with any negative opinion 
regarding the etiology of this disability.  The Board 
therefore finds that service connection is warranted.  
Accordingly, service connection for disability manifested by 
headaches is granted.

	Visual Disability

Service medical records show that on enlistment physical 
examination in September 1989, the veteran's distant vision 
without correction was 20/25 pinholed to 20/25 for the right 
eye and 20/40 pinholed to 20/25 for the left eye; near vision 
was 20/20 for the right eye and 20/100 pinholed to 20/70 for 
the left eye.  

In October 1989, recorded vision without correction was 20/20 
for the right eye and 20/100 pinholed to 20/70 for the left 
eye.

On optometric examination in February 1990, the veteran's 
vision without correction was 20/20 minus 2 for his right eye 
and 20/40 for his left eye at a distance.  This report also 
indicates J1 with the right eye and J1 blurry with the left 
at near.  The best corrected visual acuity was recorded as 
20/20 for the right eye and 20/40 plus 1 for the left eye at 
distance and 20/20 bilaterally at near.  A history of 
decreased vision of the left eye since childhood was noted, 
as well as bilateral ptosis.  The impressions were bilateral 
ptosis, decreased eye movements and amblyopia of the left 
eye.  

On ophthalmic consultation in February 1990, a history of 
amblyopia and surgery at age one for ptosis was noted.  Best 
corrected visual acuity was recorded as 20/20 for the right 
eye and 20/30 for the left.  The assessment was ptosis and 
amblyopia of the left eye.  The examiner noted that the 
ptosis was not functionally significant.  

In May 1992 the veteran was seen in consultation for exposure 
to keratosis.  Uncorrected vision was 20/20 for the right eye 
and 20/20 minus 2 for the left eye.  The impression was 
probable congenital ptosis of both upper eyelids.  

On ophthalmic examination in June 1993, a history of 
congenital ptosis of the left eye was recorded.  The veteran 
reported that he had undergone surgery as an infant and that 
he wanted it fixed.  The assessment was bilateral paralytic 
ptosis.  

On VA examination in August 2008, the examiner reviewed the 
veteran's history.  The veteran reported a history of 
bilateral ptosis surgery for congenital ptosis at the age of 
one or two.  He stated that his seven-year-old daughter had 
bilateral ptosis and had ptosis surgery three or four years 
previously.  He complained of blurry vision and tearing of 
his eyes.  He denied medications for his eyes.  On physical 
examination, the veteran's vision without correction measured 
20/30 minus 1 for the right eye and 20/80 for the left eye at 
distance, and 20/50 minus 1 for the right eye and 20/400 for 
the left eye at near.  The examiner noted bilateral upper 
eyelid ptosis.  The diagnoses were postoperative surgery for 
bilateral congenital ptosis at about age one or two with 
residual bilateral upper eyelid ptosis, refractive error of 
mixed astigmatism of the right eye and compound hyperopic 
astigmatism of the left eye, and left amblyopia since 
childhood.  The examiner concluded that there was no evidence 
of exposure to keratitis of either eye.  He noted that 
refractive error was unrelated to the congenital upper eyelid 
ptosis.  He opined that the left amblyopia was the cause of 
the veteran's decreased uncorrectable vision of the left eye 
and was unrelated to any disease or injury incurred during 
service.

Upon review of the record, the Board finds that service 
connection is not warranted for a visual disability.  As an 
initial matter, the Board observes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07. Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  VAOPGCPREC 82-90 
(July 18, 1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term 
"disease" is broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  See VAOPGCPREC 82-90 
(July 18, 1990).

With respect to the veteran's visual acuity, the Board 
acknowledges the veteran had decreased visual acuity in 
service.  As noted above, however, absent superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. The evidence establishes that there is no 
superimposed disease or injury.  The service medical records 
and VA examination revealed no ocular diseases.  The August 
2008 VA examiner concluded that refractive error was 
unrelated to the veteran's congenital upper eyelid ptosis.  
The most probative evidence establishes that there is no 
superimposed disease or injury which has resulted in myopia 
or astigmatism.  As such, the Board must conclude that the 
preponderance of the evidence is against service connection 
for decreased visual acuity.  

Regarding the veteran's congenital ptosis and left amblyopia, 
the Board has also determined that service connection is not 
warranted.  The veteran's ptosis has been determined to be 
congenital, and he does not appear to argue otherwise.  The 
evidence does not demonstrate that this condition was 
worsened by a superimposed disease or injury in service.  As 
for his left amblyopia, such is also reported to have been 
present since childhood.  The August 2008 VA examiner opined 
that left amblyopia was the cause of the veteran's decreased 
uncorrectable vision of the left eye, and that it was 
unrelated to any disease or injury incurred during service.  
In summary, the record fails to support a grant of service 
connection for either ptosis or amblyopia.

The Board has considered the veteran's statements in support 
of his claim, but finds that the question of whether a visual 
disability was incurred in or aggravated during service is a 
complex medical issue that is beyond the realm of a layman's 
competence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection, and 
there is no doubt to be resolved.  Accordingly, service 
connection for a visual disability is denied.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a lumbar spine 
disability is granted.

Entitlement to service connection for a visual disability is 
denied.

Entitlement to service connection for headaches is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


